03

\lO\Ut-l>

10
11
12
13
14
15
16
17
18
19
20
21
22
23

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
>I< >l< >l<

UNITED STATES OF AMERICA, Case No. 2103-cr-00128-APG-RJJ

Plaintiff,

()RDER FOR STATUS HEARING
v.

JAMES KENNETH DAILEY,

Defendant.

 

 

 

 

The First Step Act Was recently signed into laW. lt is unclear Whether that act has any
impact on the sentence imposed upon defendant James Kenneth Dailey, Who has already been
released from custody. Therefore, a status conference is set for Tuesday, February 19, 2019, at
1():()0 a.m. in LV Courtroorn 6C before Judge Andrew P. Gordon. Prior to that hearing, the
lawyers for the respective parties shall review Mr. Dailey’s file, confer about What, if anything,
needs to be done (e.g., set a briefing schedule, file a stipulation regarding reduction of sentence),
and be prepared to discuss these issues at the hearing. If the parties agree that no further action is
needed by the court, they may file a stipulation saying so and vacating the hearing.

DATED this 28th day of January, 2019.

él//”

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

 

